Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive.
Applicant argues that Naud teaches away from generating multiple control signals because Naud teaches a single signal. Nowhere in Naud is there disclosure of “single signal”. Equating sensors to control signals Naud discloses that ship “motion sensors 26 provide the pitch, roll and heave rates of ship 10 at crane 12 described above. These rate measurements can be measured, for example, in the rotating base or turntable (not shown) of crane 12 and then correlated to the axis of rotation or z-axis of crane 12.” Consequently, Naud discloses at least three signals based on pitch, roll and heave. And, recognizing a floating installation vessel is constantly moving in any or all of pitch, roll and heave a potential for an infinite number of control signals. Signals from sensors 26 result in repeated signals from controller to crane, not merely a single signal as alleged by Applicant. In other words, operation of Nauds system results in stream of signals to crane based on continuous signals from sensing constantly changing conditions sensed by sensors 26 over a period of time.
Assuming arguendo Applicant is correct Maij discloses that there is a need for a controller configured for a plurality of control signals (see page 3 of the Dec. 14, 2020 office action) to prevent snatch loads improving on crane safety. (Para. [00123]). And, assuming Naud discloses a single signal Maij is an obvious improvement given the teaching so crane safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY W ADAMS/           Primary Examiner, Art Unit 3652